DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.           In response to the Office action dated on 04/22/2022 the Amendment has been received on 07/07/2022.
             Claims 1, 10, 19 have been amended.
             Claims 2, 11 and 20 have been canceled.
             Claims 1, 2-10 and 12-19 are currently pending in this application. 

Response to Arguments

3.            Applicant’s arguments, see pages 6 and 7, filed on 07/07/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The appropriate claims have been amended and canceled to overcome the rejections and objections provided in the previous Office action. Therefore, all the previous rejections and objections have been withdrawn. 

Allowable Subject Matter

4.         Claims 1, 3-10 and 12-19 are allowed.
5.          The following is an examiner’s statement of reasons for allowance:
             With respect to claim 1, the most relevant prior art, Vaz et al. (US PAP 2017/0086772 A1), teach a medical imaging system comprising (see Figs. 1-7; paragraphs 0036, 0037, 0047, 0049, 0053, 0055-0068 and 0080):

    PNG
    media_image1.png
    364
    382
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    352
    480
    media_image2.png
    Greyscale

an x-ray source (104) configured to deliver x-rays to an imaging patient (112); a detector array (108) configured to receive the x-rays (106) after passing the imaging patient (112); a controller (216) configured to rotate the x-ray source (104) and the detector array (108) about the imaging patient (112) as the x-ray source (104) delivers the x-rays to the imaging patient (112) and the detector array (108) receives the x-rays (106) (see Figs.1 and 2); a computer system (216) configured to: control operation of the x-ray source (104) and the detector array (to perform a non-contrast computed tomography (NCCT) imaging acquisition to acquire NCCT data (see paragraphs 0049, 0053 and 0080); control operation of the x-ray source and the detector array to perform a computed tomography perfusion (CTP) imaging acquisition to acquire CTP data (see paragraphs 0047, 0055 and 0080); create a baseline image using the NCCT data (see paragraphs 0036, 0037, 0049, 0056, 0060 and 0068); and generate a parametric map using the CTP data and the baseline image (see paragraph 0055) but fail to explicitly teach or make obvious that the computer system (216) is further configured to create the baseline image by fusing the NCCT data as claimed in combination with all of the remaining limitations of the claim.
With respect to claim 10, With respect to claim 10, the most relevant prior art, Vaz et al. (US PAP 2017/0086772 A1), teach a method for generating a parametric map of a subject’s brain, the method comprising (see Figs. 1-7; paragraphs 0036, 0037, 0047, 0049, 0053, 0055-0068 and 0080): receiving non-contrast computed tomography (NCCT) imaging data; receiving computed tomography perfusion (CTP) data (see paragraphs 0047, 0055 and 0080); creating a baseline image using the NCCT data (see paragraphs 0049, 0053 and 0080); and generating a parametric map (see paragraph 0055) using the CTP data and the baseline image (see paragraphs 0036, 0037, 0049, 0056, 0060 and 0068) but fail to explicitly teach or make obvious creating the baseline image by fusing the NCCT data with the CTP data as claimed in combination with all of the remaining limitations of the claim.
With respect to claim 19, the most relevant prior art, Vaz et al. (US PAP 2017/0086772 A1), teach a computer system configured to generate a parametric map of a subject’s brain, the computer system comprising (see Figs. 1-7; paragraphs 0036, 0037, 0047, 0049, 0053, 0055-0068 and 0080): a non-transitory tangible memory (see paragraph 0077) storing non-contrast computed tomography (NCCT) imaging data (see paragraphs 0049, 0053 and 0080) acquired from the subject and computed tomography perfusion (CTP) (see paragraphs 0047, 0055 and 0080) data acquired from the subject; a processor (216)  having access to the memory and configured to: create a baseline image using the NCCT data (see paragraphs 0049, 0053 and 0080); and generate a parametric map (see paragraph 0055) using the CTP data and the baseline image (see paragraphs 0036, 0037, 0049, 0056, 0060 and 0068) but fail to explicitly teach or make obvious that the processor (216) is further configured to create the baseline image by fusing the NCCT data as claimed in combination with all of the remaining limitations of the claim.
Claims 2-9 and 12-18 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wintermark et al. (US PAP 2002/0161292 A1; see paragraphs 0030-0051, 0079-0083; claims 1-18) and Manon et al. (US PAP 2016/0180042 A1; see paragraphs 0012, 0019, 0025, 0030-0036, 0055 and 0135) teach the methods and apparatus for generating a parametric map of a patient comprising: receiving non-contrast computed tomography (NCCT) imaging data and receiving computed tomography perfusion (CTP) data and generating desired images. 
7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./  July 30, 2022